DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Foreign Priority 
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file, as electronically retrieved 01/20/2020.
Status of Application
In response to Office action mailed 09/25/2020 (“09-25-20 OA”), Applicants amended the specification, claims 1-2,4-6,12, 14 and 20 in the response filed 12/18/2020 (“12/18/2020 Remarks”).   
Claim(s) 1-20 are pending examination.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
1.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Youk et al. (PG Pub 2015/0179586; hereinafter Youk) and Hirakata (US Patent No. 6,305,806; hereinafter Hirakata). 


    PNG
    media_image1.png
    442
    631
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    570
    764
    media_image2.png
    Greyscale

Regarding claim 1, refer to Fig. 1 and Fig. 2 provided above, Youk teaches a display panel (para [0028-0050]) comprising: 
an upper display substrate 101 (para [0033]) defining a display area (see Fig. 1; “Display region”) and a non-display area (see Fig. 1; “Non-display region”) which is adjacent to the display area (see Fig. 1);
 a lower display substrate 100 (para [0038]) facing the upper display substrate (see Fig. 2); and 
a sealing member 168 (para [0030]; “joining member”) which couples the upper display substrate to the lower display substrate (see Fig. 2), the sealing member disposed in the non-display area (see Fig. 2), 
black matrix”) which corresponds to the non-display area (see Fig. 2); and 
a light-transmitting filter layer 154 (para [0037]) which is in the non-display area (see Fig. 2), the light-transmitting filter layer having a color (para [0041]; “black”) and overlapping the sealing member (at the boundary point).
Although, Youk teaches a black light-transmitting filter layer, he does not explicitly teach the light-transmitting filter layer having a color different from a color of the second portion of the light shielding layer (i.e. different than black).
In the same field of endeavor, Hirakata teaches/recognizes the color of a light-shielding film layer can be a black film or blue film (col. 3, lines 43-47)(i.e. equivalent light-shielding layer colors).
According to MPEP 2144.06 (II), "In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art" In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958); wherein an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). (see also Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980 and 209 USPQ at 759.).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date, to substitute the black colored light-shielding layer of Youk, with the 
Regarding claim 2, refer to the cited figures above, in the combination of Youk and Hirakata, Youk teaches the light-transmitting filter layer 154 surrounds the display area on plane (see Fig. 1).  
Regarding claim 3, refer to the cited figures above, in the combination of Youk and Hirakata, Youk teaches in the non-display area (non-display region”), the second portion 170 of the light shielding layer overlaps the sealing member 168 (see Fig. 2).  

Allowable Subject Matter
2. 	Claims 4-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 4 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 1 or (ii) claim 4 is fully incorporated into the base claim 1.  
Claim 4 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 4, the light-transmitting filter layer is disposed on the base substrate while entirely overlapping the sealing member.  
Claims 5-13 would be allowable, because they depend on allowable claim 4.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C. S./
Examiner, Art Unit 2895

/KYOUNG LEE/Primary Examiner, Art Unit 2895